Citation Nr: 0212514	
Decision Date: 09/19/02    Archive Date: 09/26/02	

DOCKET NO.  00-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1980 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the appeal in June 
2001.


REMAND

Following the Board's June 2000 remand the veteran was 
scheduled for a hearing at the RO.  A memorandum dated on the 
date the hearing was scheduled indicates that the veteran 
called his representative and indicated that he would be 
unable to attend the scheduled hearing.  It was agreed that 
the veteran would report for a VA examination and then make a 
determination, following the examination, whether he desired 
to have a hearing.  

The veteran reported for VA examinations in October and 
December 2001.  A supplemental statement of the case was 
issued in March 2002, indicating that the veteran's claims 
remained denied.

In April 2002 the veteran submitted a statement with the two 
last sentences indicating his belief that he was supposed to 
be granted a hearing after his VA exam and prior to his claim 
being sent to the Board, but no hearing had been scheduled.  
The veteran's representative, in a written brief submitted in 
August 2002, indicates that the veteran is to be scheduled 
for a hearing that has not been conducted and makes reference 
to the veteran's April 2002 statement.

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (2001).  Because the Board may 
not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7101(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.700(a) 
(2001).

The veteran's representative has also indicated a belief that 
the veteran is entitled to an examination by the VA to 
determine if he currently has tinnitus that is related to his 
active service.  See Veterans Claims Assistance Act of 2000; 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159 (2001).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested tinnitus.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
physician for review and the examination 
report should reflect that such review is 
accomplished.  The physician should 
expressly identify and diagnose the 
existence of current tinnitus.  Once any 
existing tinnitus is identified and 
diagnosed, the physician should 
specifically provide an opinion, based on 
a review of the evidence, as to whether 
it is at least as likely as not that 
currently diagnosed tinnitus is related 
to the veteran's active service or is 
proximately due to or the result of, or 
been chronically worsened by, the 
veteran's service-connected bilateral 
hearing loss, otitis media, or steam 
burns of the ears, face and neck.  If any 
currently manifested tinnitus cannot be 
medically linked or attributed to the 
veteran's military service, or service 
connected disability, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should schedule the veteran 
for a hearing at the RO.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record. 

3.  Then, after the above-requested 
development is completed to the extent 
possible, the RO should readjudicate the 
issues on appeal.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




